Bloodworth, J.
E. M. Pippin was convicted of involuntary manslaughter, and made a motion in arrest of judgment, upon the ground that there is “no legal verdict against him upon which a judgment can be entered.” On motion of the solicitor-general the motion to arrest the judgment was dismissed as being “legally insufficient,” and the defendant excepted.
This court certified to the Supreme Court the following question: “Under the peculiar and particular facts of this case, what constitutes the ‘record’ which this court can consider in passing upon the question whether the motion in arrest of judgment was properly dismissed?” In answer to this question the Supreme Court said: “ On the motion to arrest the judgment in this case the Court of Appeals could consider only the indictment, the plea, the verdict, and the judgment of the court. That constitutes the record which alone the motion in arrest of judgment could attack.” For full opinion of the Supreme Court see Pippin v. State, 172 Ga. 224 (157 S. E. 185). Considering the “record” in this case as defined above, and applying it to the motion in arrest, that motion was properly dismissed as being “legally insufficient.”

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.